PER CURIAM.
We vacate the trial court’s retention of jurisdiction and remand with instructions that the court either enter an order stating with particularity the justification for retaining jurisdiction as required by section *975947.16(3)(a), Florida Statutes (Supp.1982) or relinquish jurisdiction over the first half of the sentence. Mobley v. State, 409 So.2d 1031 (Fla.1982); Saname v. State, 448 So.2d 14 (Fla. 1st DCA 1984); Abbott v. State, 421 So.2d 24 (Fla. 1st DCA 1982); Hampton v. State, 419 So.2d 354 (Fla. 4th DCA 1982).
Retention of jurisdiction vacated; remanded with instructions.